Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendants contended (1) that the refusal of the Trial Court to adjourn the trial or to order depositions constituted a denial of due process in violation of the Fourteenth Amendment, (2) that review by this court of an act of state of a foreign government was in violation of international law and constituted an interference with the foreign relations power of the Federal Government and violated the supremacy clause of the Federal Constitution. The Court of Appeals held that there was no violation or deprivation of defendants’ constitutional rights. [See 12 N Y 2d 33.]